EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Keith D. Harden on September 8, 2021, wherein Examiner indicated claims 1-10 were allowable and it was agreed to amend claim 12, as described below, so that claims 12-16 would be rejoined. 
The restriction requirement between method and apparatus filed May 21, 2020 is hereby withdrawn and claims 12-16 herein rejoined.   

The application has been amended as follows: 

Rejoin claims 12-16

Amend claim 12 as follows:
12.	A method of controlling a cleaner comprising:
cleaning a floor using a suction fan assembly comprising a suction fan and a suction motor configured to provide the suction fan with driving power and a brush module comprising a brush configured to scatter foreign substances on the floor and a brush motor configured to rotate the brush;
detecting a load applied to the brush, the load detected at intervals of a predetermined time, wherein the load varies based on a type of the floor; and
controlling a suction force of the suction fan assembly based on the load applied to the brush.
Allowable Subject Matter
Claims 1-10 and 12-16 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments regarding the rejections of claims 1-10 presented in Remarks filed June 10, 2021 regarding amendments filed June 21, 2021 were found persuasive.  Claim 12 has been amended to contain allowable subject matter and is also allowed.  Claims 13-16 are allowed as being dependent from an allowed claim.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D KELLER whose telephone number is (571)272-8548.  The examiner can normally be reached on Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/BRIAN D KELLER/Primary Examiner, Art Unit 3723